People v Stuckey (2019 NY Slip Op 05626)





People v Stuckey


2019 NY Slip Op 05626


Decided on July 11, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 11, 2019

Friedman, J.P., Richter, Tom, Oing, Moulton, JJ.


9854 3011/03

[*1]The People of the State of New York, Respondent,
vAnderson Stuckey, Defendant-Appellant.


Christina Swarns, Office of the Appellate Defender, New York (Stephen R. Strother of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Kristian D. Amundsen of counsel), for respondent.

Order, Supreme Court, Bronx County (Raymond L. Bruce, J.), entered on or about September 8, 2017, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion in declining to grant a downward departure (see generally People v Gillotti, 23 NY3d 841, 861 [2014]). Defendant's favorable prison disciplinary record and completion of treatment programs were adequately taken into account by the risk assessment instrument (see e.g. People v Palmer, 166 AD3d 536, 537 [1st Dept 2018] lv denied 32 NY3d 919 [2019]), and defendant had not demonstrated that family support reduced his particular likelihood of reoffense or danger to the community (see People v Saintilus, 169 AD3d 838, 839 [2d Dept 2019]). In any event, these mitigating factors were outweighed by the seriousness of defendant's underlying crimes as well as his criminal record.
We have considered and rejected defendant's remaining arguments, including his claim that a remand for further proceedings is necessary.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 11, 2019
CLERK